Title: General Orders, 1 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Friday May 1st 1778.
                        
                        Parole America.
                    
                    The Brigade Quarter Masters are daily to attend at the Orderly Office for the Quarter Master General’s Orders precisely at three ôClock in the afternoon—It is expected this order will be strictly complied with as the delinquents may depend on being severely noticed by the Quartr Mastr Genl.
                    As the Adjutant General is now furnish’d with the Names of all the men in the Hospitals and the Regiments they belong to; also of those who died deserted and were discharged from them at different times—Officers commanding Regiments & Companies are therefore desired immediately to apply to him & get an exact account of their men respectively before they attest their Muster-Rolls for the last Month & every month hereafter, as such returns are to be made regularly for the future to prevent the Uncertainty hitherto experienced.
                    The Muster Master and his Deputies also are ordered to be more careful hereafter and not to certify any Muster-Roll unless the duty every Man is on or the Hospital he is in is mentioned in the Muster-Roll.
                    On the day of Muster the men are to be brought on the parade clean, dressed in their Regimentals and with their Arms and Accoutrements, they are to be drawn up in the order in which they stand upon the Roll, with their Arms shouldered & Bayonets fixed; The Officers to take post in front of their respective Companies and to continue there during the time of Muster; The Field and Staff Officers are to attend and no Officer or soldier to be absent unless upon duty or prevented by sickness; The Rolls must be made out with all possible Fairness & agreeable to the directions given by the Officer of Musters.
                    A certain number of Pickets will be fixed up in the front of the Lines by direction of the Inspector General—A sufficient number of Centinels from each Brigade are to be posted with strict orders to prevent their being removed.
                    A General Court Martial whereof Major Tyler is appointed President is ordered to sit tomorrow ten ôClock in the forenoon at the Gulph to try such Persons as shall be brought before them, six Captains and eight Subalterns will attend as Members.
                